UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 11-1720


LORENDA MOODY; CLARENCE WEEFUR,

                Plaintiffs – Appellants,

JASON OSTENDORF,

                Appellant,

          v.

THE ARC OF HOWARD     COUNTY,    INCORPORATED;   DEBBIE   WAGNER;
NAOMI LYVERS,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:09-cv-03228-JKB)


Submitted:   March 29, 2012                 Decided:   April 10, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Ostendorf, LAW OFFICE OF JASON OSTENDORF, LLC, Baltimore,
Maryland, for Appellants. Andrew S. Cabana, JACKSON LEWIS, LLP,
Reston, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              The Arc of Howard County, Inc. (“The Arc”), provides

support, services, and advocacy for children and adults with

developmental disabilities.                   Lorenda Moody and Clarence Weefur

were employed by the Arc as program specialists on the Arc’s

Senior Day Program.           They were at will employees.                    Following an

incident    in      which   Moody       and    Weefur       lost    track,    for      several

hours, of a developmentally disabled senior citizen for whom

they were responsible, both Moody and Weefur were terminated.

            Following their termination, Weefur and Moody filed a

complaint in the district court alleging that their employer

engaged     in      age     discrimination         in       violation        of     the     Age

Discrimination in Employment Act of 1967 (“ADEA”), as amended,

29   U.S.C.      §§ 621     to    634    (2006).            The     complaint      named    as

defendants The Arc, Debbie Wagner, and Naomi Lyvers.

            The      district     court       granted       summary    judgment        to   the

Defendants,      and      after   conducting       a    separate       hearing,        imposed

sanctions      on    Plaintiffs’         counsel       in    the     amount       of   $5000.

Weefur, Moody and counsel timely appealed.                         We affirm.




                                               2
              Appellants raise two claims: that the district court

erred in granting summary judgment in favor of the Arc * and that

the district court erred in imposing sanctions on counsel.

              We review a district court’s grant of summary judgment

de    novo,    drawing     reasonable        inferences      in   the    light           most

favorable to the non-moving party.                 United States v. Bergbauer,

602 F.3d 569, 574 (4th Cir. 2010).                     Summary judgment may be

granted    only     when   “there       is   no   genuine    dispute         as     to    any

material fact and the movant is entitled to judgment as a matter

of law.”      Fed. R. Civ. P. 56(a).

              The relevant inquiry on summary judgment is “whether

the   evidence      presents      a    sufficient      disagreement          to    require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                      Anderson v. Liberty

Lobby,     Inc.,    477    U.S.       242,    251-52   (1986).          An        otherwise

“properly supported motion for summary judgment” will not be

defeated      by   the   existence      of   merely    any   factual     dispute,          no

matter how minor; rather, “[o]nly disputes over facts that might

affect the outcome of the suit under the governing law will

properly      preclude     the    entry      of   summary    judgment.”             Id.    at

247-48.       To withstand a summary judgment motion, the non-moving


      *
       Moody and Weefur have abandoned their claims against the
individual defendants on appeal.



                                             3
party must produce competent evidence sufficient to reveal the

existence of a genuine issue of material fact for trial.                             See

Fed. R. Civ. P. 56(c)(1); Thompson v. Potomac Elec. Power Co.,

312   F.3d     645,    649     (4th    Cir.       2002).          Neither     conclusory

allegations,        speculative       scaffolding      of     one     inference     upon

another, nor the production of a “mere scintilla of evidence” in

support   of    a    nonmovant’s      case       suffices    to    forestall     summary

judgment.      Id.; Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.

1985).      Instead, this court will uphold the district court’s

grant of summary judgment unless it finds that a reasonable jury

could return a verdict for the nonmoving party on the evidence

presented.      See EEOC v. Cent. Wholesalers, Inc., 573 F.3d 167,

174-75 (4th Cir. 2009).

             Absent direct evidence of intentional discrimination,

Title VII and ADEA claims are analyzed under the burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802-04 (1973) (disparate treatment claims under Title

VII); Mereish v. Walker, 359 F.3d 330, 333-35 (4th Cir. 2004)

(applying McDonnell-Douglas framework to ADEA claims).                         In order

to state a prima facie claim of discrimination, a plaintiff must

show that: he is a member of a protected class; he suffered an

adverse employment action; at the time of the action, he was

performing     his     job     satisfactorily;         and        similarly     situated

employees      outside       the   protected        class     were     treated     more

                                             4
favorably.            McDonnell Douglas, 411 U.S. at 802; Hill v. Lockheed

Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir. 2004).

                  After    reviewing       the    record,          we     conclude     that     the

district court correctly determined that Weefur and Moody failed

to     make       a    prima      facie    case        under       the    McDonnell        Douglas

framework.             Under    any    assessment          of     the    facts,     they    simply

failed       to       demonstrate     that      they       were    performing        their     jobs

satisfactorily,            that    similarly       situated         employees       outside     the

protected class were treated more favorably, or that their age

had any nexus whatsoever to their termination.

                  This     court      reviews         a    district        court’s       decision

regarding the imposition of Fed. R. Civ. P. 11 sanctions for

abuse of discretion.                Chaudhry v. Gallerizzo, 174 F.3d 394, 410

(4th Cir. 1999).                The primary purpose of Rule 11 is to punish

violators         and     deter    parties       and      their     counsel    from      pursuing

unnecessary or unmeritorious litigation.                                Cf. Cabell v. Petty,

810 F.2d 463, 467 (4th Cir. 1987) (requiring the district court

to impose sanctions on remand “that will serve the essential

goal    of    education         and    deterence          underlying       Rule     11”).       The

sanction must be sufficient but not more than necessary to deter

similar,      future        conduct       and    may       include       monetary      penalties.

Fed. R. Civ. P. 11(c); In re Kunstler, 914 F.2d 505, 524 (4th

Cir.    1990).            Our     review   of     the       record       indicates      that    the

district          court     did     not    abuse          its     discretion      in    imposing

                                                  5
sanctions; counsel, despite adequate warning of the possibility

of sanctions, repeatedly pursued frivolous claims in violation

of Rule 11.

              Based on the foregoing, we affirm the judgment of the

district    court.     We    dispense    with   oral     argument    because    the

facts   and    legal   contentions      are   adequately    presented      in   the

materials     before   the    court   and     argument    would     not   aid   the

decisional process.

                                                                          AFFIRMED




                                         6